Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4-10, 12-21, 24, and 25 are all the claims pending in the application. 
Claims 1, 10, 19, and 20 are amended.
Claims 3, 11, 22, and 23 are cancelled.
Claims 24 and 25 are new.
Claims 1, 2, 4-10, 12-21, 24, and 25 are rejected.
The following is a Final Office Action in response to amendments and remarks filed March 16, 2022.

Response to Arguments
Regarding the 103 rejections of the independent claims, the rejections are maintained because the Bonmassar '207 reference teaches option "B" of the newly amended claim limitations.  Bonmassar '207 teaches determining a function of a library related to a technology is called and determining the user has experience in that technology because Bonmassar '207 teaches determining a person’s knowledge of coding languages based on code they have written, e.g. ¶[0074].  That is, the code they have written is a function of a library (the coding language used) and is related to a technology (the coding language used).  Thus the independent claims as amended do not overcome the cited references.  However, Examiner notes new claims 24 and 25 do overcome the cited references, please see below for the complete rejections of the new claims.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claim 24 is objected to because of the following informalities: Claim 24 appears to recite "of" when it should recite "or".  It appears claim 245 should read (emphasized): "…wherein the determining of the degree [[of]] or experience comprises: performing two of more of the following…." Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar, US Pub. No. 2013/0290207, herein referred to as “Bonmassar '207”, further in view of Bonmassar et al, US Pub. No. 2016/0308999, herein referred to as "Bonmassar '999", further in view of Robert "Color Coded Bar Charts with Microsoft Excel" Clearly and Simply, Aug. 15, 2011, herein referred to as "Robert".
Regarding claim 1, Bonmassar '207 teaches:
receiving, by a processor, a signal associated with source code, wherein the signal is extracted from a commit obtained via a source code version control system (crawler downloads source code from systems like Git, ¶[0062]; see also ¶¶[0038]-[0039] discussing processors); 
aggregating, by the processor, the signal with at least one other signal (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores)
including by: determining a trust score for each repository (weights scores based on the frequency and size of contributions to evaluate knowledge of language and prevent contributors from inflating their resumes, ¶¶0068]-[0069]; see also ¶¶[0066], [0071] discussing adjusting weighting based on detection of cheating; and ¶[0067] noting process is repeated for all developer's repositories)
associated with the signal and the at least one other signal (repositories are associated with the contributor and the contributor's social media because the contributor adds to it, e.g. ¶[0067])
based at least in part on trust scores of contributors to a respective repository (analyzes and weight each project, ¶[0071].  Thus, Bonmassar '207 teaches a trust score for each repository based on trust scores for contributors as claimed because each commit or project in the repository is analyzed and is a contributor to the overall weighting); 
assigning a respective weight to the signal and the at least one other signal based at least in part on the determined trust score (overall score is created by weighting individual scores, ¶[0076]; see also ¶¶[0076]-[0078] discussing different types of scores and combining social media score with knowledge score); 
and combining the signal and the at least one other signal using the assigned respective weight (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores); 
determining, by the processor, a degree of experience in a technological field based at least in part on a library referenced by the aggregated signals (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]); 
wherein the determining of the degree of experience comprises: performing one of more of the following: A) determining whether a library associated with the commit is related to a technological field, wherein the technological field comprises one or more of the following: computer vision, neural networks, and/or web applications; and in response to a determination that the library associated with the commit is related to the technological field, determining that a user has experience in the technological field; B) determining whether a particular function of a third party library associated with the commit is called, wherein the third party library is related to a corresponding technology; and in response to a determination that the particular function of the third party library associated with the commit is called, determining that a user has experience in the corresponding technology; and/or C) determining whether code associated with the commit is similar to code from a public repository, wherein the code from the public repository is related to one or more of the following technologies: recurrent neural networks and/or 3D graphics; and in response to a determination that the code associated with the commit is similar to the code from the public repository, determining that a user has experience in the one or more of the following technologies (Bonmassar '207 teaches option B, determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074].  That is, the code they have written is a function of a library (the coding language used) and is related to a technology (the coding language used)); 
generating, by the processor, a user profile for the user including the determined degree of experience based at least on part on the aggregated signals (generates profile when a new developer’s code is identified ¶¶[0057], [0059]); see also Fig. 4B showing the scores with the user information); 
and rendering, by the processor, the user profile on a graphical user interface (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter).
However Bonmassar '207 does not teach but Bonmassar '999 does teach:
wherein the user profile includes a chart showing at least one language and an associated experience (shows years of experience in languages, e.g. Fig. 9)
 and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience (shows professional experience, e.g. Fig. 8; see also Figs. 3-7 showing other aspects of the user profile).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207 with the layouts of the user profile of Bonmassar '999 because simple substitution of elements is obvious, see MPEP 2143.I.B.  That is, Bonmassar '207 teaches a format for outputting data, e.g. Fig. 4B.  One of ordinary skill would have substituted the outputs of Bonmassar '207 with the user profiles of Bonmassar '999 because the user profiles of Bonmassar '999 provide more information.
However the combination of Bonmassar '207 and Bonmassar '999 does not teach but Robert does teach:
wherein the level of contribution of the user is represented by a size of a shaded region in the chart (larger amounts are represented by larger areas in bar charts, e.g. pg. 1 of PDF provided with this Office Action)
and the level of contribution of the user relative to other contributors is represented by a degree of opaqueness in the shaded region (degrees of transparencies varies with amounts, pg. 2 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the analysis of source code with user profile layouts of Bonmassar '207, and Bonmassar '999 with the color coded charts of Robert because it would have been "obvious to try" – i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143.I.E.  That is, Bonmassar '999 teaches displaying charts as part of a user profile.  One of ordinary skill would have recognized that there are a limited amount of types of charts and methods of displaying data within those charts and would have picked the charts shown in Robert as an option1.
Regarding claim 2, the combination of Bonmassar '207, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the signal is associated with source code from a remote client (interactions involve communications between remote servers, ¶[0037] and Fig. 1).
Regarding claim 4, the combination of Bonmassar '207, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the aggregation of the signal with at least one other signal includes combining signals associated with a specific user (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores).
Regarding claim 5, the combination of Bonmassar '207, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein: the aggregation of the signal with at least one other signal includes reconciling at least two signals for a repository; including by de-duplicating signals to remove local copy differences (refreshes local data based on new contributions, ¶[0080)
and the at least two signals are collected from a plurality of users (combines individual scores into team scores, ¶¶[0130]-[0131]; see also ¶[0085] discussing multiple developers).  
Regarding claim 6, the combination of Bonmassar '207, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
updating the user profile in response to receiving user input associated with the user profile (manually entering information from a resume, ¶[0004]).
Regarding claim 7, the combination of Bonmassar '207, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the rendering of the user profile is according to a pre-defined permission for the user profile (data gathering includes accessing social media sites when given permission, ¶[0083]).
Regarding claim 8, the combination of Bonmassar '207, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the source code version control system includes a distributed version control system (crawler downloads source code from systems like Git, ¶[0062], and Git is a distributed version control system2).
Regarding claim 9, the combination of Bonmassar '207, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
extracting, by the processor, the signal from a commit obtained via a local source code version control system (uses a local computer of a code repository when extracting, ¶[0062]). 
Regarding claim 21, the combination of Bonmassar '207, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the contributors are authors of the source code (crawler downloads source code from systems like Git, ¶[0062] and analyzes commits to the source code, e.g. ¶[0066].  Please note, the BRI of "authors" includes an originator or creator of something.  Thus, the commits to the source code are authors because the commits are the originators or creators of the source code).

Regarding claim 19, Bonmassar '207 teaches:
a communications interface configured to receive a signal associated with source code, wherein the signal is extracted from a commit obtained via a source code version control system (crawler downloads source code from systems like Git, ¶[0062]); 
and a processor configured to: aggregate the signal with at least one other signal (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores; and ¶¶[0038]-[0039] discussing processors);
including by: determining a trust score for each repository (weights scores based on the frequency and size of contributions to evaluate knowledge of language and prevent contributors from inflating their resumes, ¶¶0068]-[0069]; see also ¶¶[0066], [0071] discussing adjusting weighting based on detection of cheating; and ¶[0067] noting process is repeated for all developer's repositories)
associated with the signal and the at least one other signal (repositories are associated with the contributor and the contributor's social media because the contributor adds to it, e.g. ¶[0067])
based at least in part on trust scores of contributors to a respective repository (analyzes and weight each project, ¶[0071].  Thus, Bonmassar '207 teaches a trust score for each repository based on trust scores for contributors as claimed because each commit or project in the repository is analyzed and is a contributor to the overall weighting); 
assigning a respective weight to the signal and the at least one other signal based at least in part on the determined trust score (overall score is created by weighting individual scores, ¶[0076]; see also ¶¶[0076]-[0078] discussing different types of scores and combining social media score with knowledge score); 
and combining the signal and the at least one other signal using the assigned respective weight (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores); 
determine a degree of experience in a technological field based at least in part on a library referenced by the aggregated signals (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]),
wherein the determining of the degree of experience comprises to: perform one of more of the following: A) determine whether a library associated with the commit is related to a technological field, wherein the technological field comprises one or more of the following: computer vision, neural networks, and/or web applications; and in response to a determination that the library associated with the commit is related to the technological field, determine that a user has experience in the technological field; B) determine whether a particular function of a third party library associated with the commit is called, wherein the third party library is related to a corresponding technology; and in response to a determination that the particular function of the third party library associated with the commit is called, determine that a user has experience in the corresponding technology; and/or C) determine whether code associated with the commit is similar to code from a public repository, wherein the code from the public repository is related to one or more of the following technologies: recurrent neural networks and/or 3D graphics; and in response to a determination that the code associated with the  commit is similar to the code from the public repository, determine that a user has experience in the one or more of the following technologies (Bonmassar '207 teaches option B, determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074].  That is, the code they have written is a function of a library (the coding language used) and is related to a technology (the coding language used)); 
generate a user profile for the user including the determined degree of experience based at least on part on the aggregated signals (generates profile when a new developer’s code is identified ¶¶[0057], [0059]); see also Fig. 4B showing the scores with the user information); 
and render the user profile on a graphical user interface (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter). 
However Bonmassar '207 does not teach but Bonmassar '999 does teach:
wherein the user profile includes a chart showing at least one language and an associated experience (shows years of experience in languages, e.g. Fig. 9)
and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience (shows professional experience, e.g. Fig. 8; see also Figs. 3-7 showing other aspects of the user profile).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207 with the layouts of the user profile of Bonmassar '999 because simple substitution of elements is obvious, see MPEP 2143.I.B.  That is, Bonmassar '207 teaches a format for outputting data, e.g. Fig. 4B.  One of ordinary skill would have substituted the outputs of Bonmassar '207 with the user profiles of Bonmassar '999 because the user profiles of Bonmassar '999 provide more information.
However the combination of Bonmassar '207 and Bonmassar '999 does not teach but Robert does teach:
wherein the level of contribution of the user is represented by a size of a shaded region in the chart (larger amounts are represented by larger areas in bar charts, e.g. pg. 1 of PDF provided with this Office Action)
and the level of contribution of the user relative to other contributors is represented by a degree of opaqueness in the shaded region (degrees of transparencies varies with amounts, pg. 2 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the analysis of source code with user profile layouts of Bonmassar '207, and Bonmassar '999 with the color coded charts of Robert because it would have been "obvious to try" – i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143.I.E.  That is, Bonmassar '999 teaches displaying charts as part of a user profile.  One of ordinary skill would have recognized that there are a limited amount of types of charts and methods of displaying data within those charts and would have picked the charts shown in Robert as an option3.

Regarding claim 20, Bonmassar '207 teaches:
a non-transitory computer readable storage medium and comprising computer instructions for (non-transitory computer readable memory storing instructions, ¶[0154]): 
receiving, by a processor, a signal associated with source code, wherein the signal is extracted from a commit obtained via a source code version control system (crawler downloads source code from systems like Git, ¶[0062]; see also ¶¶[0038]-[0039] discussing processors); 
aggregating, by the processor, the signal with at least one other signal (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores)
including by: determining a trust score for each repository (weights scores based on the frequency and size of contributions to evaluate knowledge of language and prevent contributors from inflating their resumes, ¶¶0068]-[0069]; see also ¶¶[0066], [0071] discussing adjusting weighting based on detection of cheating; and ¶[0067] noting process is repeated for all developer's repositories)
associated with the signal and the at least one other signal (repositories are associated with the contributor and the contributor's social media because the contributor adds to it, e.g. ¶[0067])
based at least in part on trust scores of contributors to a respective repository (analyzes and weight each project, ¶[0071].  Thus, Bonmassar '207 teaches a trust score for each repository based on trust scores for contributors as claimed because each commit or project in the repository is analyzed and is a contributor to the overall weighting); 
assigning a respective weight to the signal and the at least one other signal based at least in part on the determined trust score (overall score is created by weighting individual scores, ¶[0076]; see also ¶¶[0076]-[0078] discussing different types of scores and combining social media score with knowledge score); 
and combining the signal and the at least one other signal using the assigned respective weight (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores); 
determining, by the processor, a degree of experience in a technological field based at least in part on a library referenced by the aggregated signals (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]); 
wherein the determining of the degree of experience comprises: performing one of more of the following: A) determining whether a library associated with the commit is related to a technological field, wherein the technological field comprises one or more of the following: computer vision, neural networks, and/or web applications; and in response to a determination that the library associated with the commit is related to the technological field, determining that a user has experience in the technological field; B) determining whether a particular function of a third party library associated with the commit is called, wherein the third party library is related to a corresponding technology; and in response to a determination that the particular function of the third party library associated with the commit is called, determining that a user has experience in the corresponding technology; and/or C) determining whether code associated with the commit is similar to code from a public repository, wherein the code from the public repository is related to one or more of the following technologies: recurrent neural networks and/or 3D graphics; and in response to a determination that the code associated with the commit is similar to the code from the public repository, determining that a user has experience in the one or more of the following technologies (Bonmassar '207 teaches option B, determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]. That is, the code they have written is a function of a library (the coding language used) and is related to a technology (the coding language used)); 
generating, by the processor, a user profile for the user including the determined degree of experience based at least on part on the aggregated signals (generates profile when a new developer’s code is identified ¶¶[0057], [0059]); see also Fig. 4B showing the scores with the user information); 
and rendering, by the processor, the user profile on a graphical user interface (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter).
However Bonmassar '207 does not teach but Bonmassar '999 does teach:
wherein the user profile includes a chart showing at least one language and an associated experience (shows years of experience in languages, e.g. Fig. 9)
 and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience (shows professional experience, e.g. Fig. 8; see also Figs. 3-7 showing other aspects of the user profile).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207 with the layouts of the user profile of Bonmassar '999 because simple substitution of elements is obvious, see MPEP 2143.I.B.  That is, Bonmassar '207 teaches a format for outputting data, e.g. Fig. 4B.  One of ordinary skill would have substituted the outputs of Bonmassar '207 with the user profiles of Bonmassar '999 because the user profiles of Bonmassar '999 provide more information.
However the combination of Bonmassar '207 and Bonmassar '999 does not teach but Robert does teach:
wherein the level of contribution of the user is represented by a size of a shaded region in the chart (larger amounts are represented by larger areas in bar charts, e.g. pg. 1 of PDF provided with this Office Action)
and the level of contribution of the user relative to other contributors is represented by a degree of opaqueness in the shaded region (degrees of transparencies varies with amounts, pg. 2 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the analysis of source code with user profile layouts of Bonmassar '207 and Bonmassar '999 with the color coded charts of Robert because it would have been "obvious to try" – i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143.I.E.  That is, Bonmassar '999 teaches displaying charts as part of a user profile.  One of ordinary skill would have recognized that there are a limited amount of types of charts and methods of displaying data within those charts and would have picked the charts shown in Robert as an option4.

Claims 10, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar '207, in view of Bonmassar '999 further in view of Robert, further in view of "Learn Version Control with Git" by Tower as archived Feb. 13, 2017, herein referred to as "Tower", further in view of Makiyama, US Pub. No. 2003/0056151, herein referred to as “Makiyama”, further in view of Hidayat et al, US Pub. No. 2015/0347756, wherein referred to as “Hidayat”.
Regarding claim 10, Bonmassar '207 teaches:
obtaining, by a processor, a set of commits associated with a user from a source code version control system (utilizes code and the commits log, ¶[0066]; see also ¶¶[0038]-[0039] discussing processors); 
extracting, by the processor, at least one signal from the set of commits (crawler downloads source code for analysis, ¶[0062]; see also ¶[0066] discussing identifying a developer’s specific contributions); 
determine the user's degree of experience in a technological field including by wherein the library has a corresponding technological field tag indicating a technological field with which the library is associated (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]): 
assigning, to the user, at least one point of experience in the technological field with which the library is associated in response to detecting that the function of the library is called (weights scores based on the frequency and size of contributions to evaluate knowledge of language and prevent contributors from inflating their resumes, ¶¶0068]-[0069]; see also ¶¶[0066], [0071] discussing adjusting weighting based on detection of cheating; and ¶[0067] noting process is repeated for all developer's repositories); 
and determining the user's degree of experience in a technological field based at least in part on an assigned number of points of experience in the technological field (determines person’s knowledge of coding languages based on code they have written, e.g. ¶¶[0069], [0074]):
wherein the determining of the degree of experience comprises: performing one of more of the following: A) determining whether a library associated with the commit is related to a technological field, wherein the technological field comprises one or more of the following: computer vision, neural networks, and/or web applications; and in response to a determination that the library associated with the commit is related to the technological field, determining that a user has experience in the technological field; B) determining whether a particular function of a third party library associated with the commit is called, wherein the third party library is related to a corresponding technology; and in response to a determination that the particular function of the third party library associated with the commit is called, determining that a user has experience in the corresponding technology; and/or C) determining whether code associated with the commit is similar to code from a public repository, wherein the code from the public repository is related to one or more of the following technologies: recurrent neural networks and/or 3D graphics; and in response to a determination that the code associated with the commit is similar to the code from the public repository, determining that a user has experience in the one or more of the following technologies (Bonmassar '207 teaches option B, determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074].  That is, the code they have written is a function of a library (the coding language used) and is related to a technology (the coding language used)); 
and rendering, by the processor, a user profile for the user on a graphical user interface (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter).
However, Bonmassar '207 does not teach but Bonmassar '999 does teach:
wherein the user profile includes a chart showing at least one language and an associated experience (shows years of experience in languages, e.g. Fig. 9)
and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience (shows professional experience, e.g. Fig. 8; see also Figs. 3-7 showing other aspects of the user profile).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207 with the layouts of the user profile of Bonmassar '999 because simple substitution of elements is obvious, see MPEP 2143.I.B.  That is, Bonmassar '207 teaches one format for outputting data, e.g. Fig. 4B.  One of ordinary skill would have substituted the outputs of Bonmassar '207 with the user profiles of Bonmassar '999 because the user profiles of Bonmassar '999 provide more information.
However, the combination of Bonmassar '207 and Bonmassar '999 does not teach but Robert does teach:
wherein the level of contribution of the user is represented by a size of a shaded region in the chart (larger amounts are represented by larger areas in bar charts, e.g. pg. 1 of PDF provided with this Office Action)
and the level of contribution of the user relative to other contributors is represented by a degree of opaqueness in the shaded region (degrees of transparencies varies with amounts, pg. 2 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the analysis of source code with user profile layouts of Bonmassar '207 and Bonmassar '999 with the color coded charts of Robert because it would have been "obvious to try" – i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143.I.E.  That is, Bonmassar '999 teaches displaying charts as part of a user profile.  One of ordinary skill would have recognized that there are a limited amount of types of charts and methods of displaying data within those charts and would have picked the charts shown in Robert as an option5.
However the combination of Bonmassar '207, Bonmassar '999, and Robert does not explicitly teach but Tower does teach:
determining, by the processor, that the commit has not been previously processed based at least in part on a commit identifier (ID) associated with the commit (Tower shows how to determine differences between versions of source code, pgs. 1-3 of PDF provided with Office Action dated June 12, 2020). 
That is, Bonmassar '207 teaches updating or "refreshing" the process based on new contributions but does not teach how to identify new contributions (i.e. commits that have not been used to determine a degree of experience).  However, Tower teaches how to identify new commits (i.e. the difference between a previous version and a current one).  As such, the combination of Bonmassar '207, Bonmassar '999, Robert, and Tower teaches determining that a commit has not been used to determine a degree of experience and updating the results based on the determination.
Further, it would have been obvious to combine the skill determination of Bonmassar '207, Bonmassar '999, and Robert with the determination of difference between versions, as taught by Tower because Bonmassar '207 suggests saving the source log so that differences between different version of the source code may be determined, ¶[0080], for example as taught by Tower, see MPEP 2143.I.G.
However the combination of Bonmassar '207, Bonmassar '999, Robert, and Tower does not teach but Makiyama does teach:
obfuscating, by the processor, the at least one signal to disassociate the at least one signal from a commit in the set of commits; in response to the determination that the commit has not been previously processed, outputting, by the processor, the obfuscated at least one signal (encrypts source code identification information, e.g. ¶[0021]; see also ¶[0093] discussing encryption6).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207, Bonmassar '999, Robert, and Tower, with the encryption of Makiyama because Makiyama suggests encrypting to prevent information about the source code from leaking, ¶[0093]; see also MPEP 2143.I.G.
However the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, and Makiyama does not teach but Hidayat does teach:
detecting that a function of a library is called based at least in part on the at least one signal (detects libraries in source code, ¶[0022])
Further, it would have been obvious at the time of filing to combine the use of classifiers and identification of an person’s knowledge, as taught by the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, and Makiyama with the detection of libraries, as taught by Hidayat because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143.I.F.  Bonmassar '207 teaches using classifiers and analyzing source code to determine a person’s knowledge.  One of ordinary skill would have recognized that identifying libraries in source code, as taught by Hidayat, would provide further insight into the person’s knowledge and as such would have modified the combination of Bonmassar '207, Bonmassar '999, and Robert, Tower, and Makiyama to identify libraries in the source code. 
Regarding claim 13, the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Makiyama further teaches:
wherein the obfuscation of the at least one signal includes encrypting the at least one signal (encrypts source code identification information, e.g. ¶[0021]; see also ¶[0093] discussing encryption).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207, Bonmassar '999, Robert, and Tower, with the encryption of Makiyama because Makiyama suggests encrypting to prevent information about the source code from leaking, ¶[0093]; see also MPEP 2143.I.G.
Regarding claim 14, the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Bonmassar '207 further teaches:
wherein the extracted at least one signal includes a feature of the set of commits (evaluates commits log to detect the author of the code, e.g. ¶[0066]).
Regarding claim 15, the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Bonmassar '207 further teaches:
determining, by the processor, an ability based at least in part on a library referenced by the at least one signal (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]).
Regarding claim 16, the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Bonmassar '207 further teaches:
training a library classifier (uses classifier to identify additional information about an individual, ¶[0158])
identify a knowledge of technology area based at least in part on the at least one signal (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]).
However the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, Makiyama does not teach but Hidayat does teach:
identify a library referenced by the at least one signal (detects libraries in source code, ¶[0022])
Further, it would have been obvious at the time of filing to combine the use of classifiers and identification of an person’s knowledge, as taught by the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, Makiyama with the detection of libraries, as taught by Hidayat because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143.I.F.  Bonmassar '207 teaches using classifiers and analyzing source code to determine a person’s knowledge.  One of ordinary skill would have recognized that identifying libraries in source code, as taught by Hidayat, would provide further insight into the person’s knowledge and as such would have modified the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, and Makiyama to identify libraries in the source code.
Regarding claim 17, the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Bonmassar '207 further teaches:
determining, by the processor and based at least in part on the extracted at least one signal, experience with a programming language (determines what languages a person has experience in, e.g. ¶[0067]).
Regarding claim 18, the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 17 and Bonmassar '207 further teaches:
outputting the user's degree of experience with a programming language in a user profile (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, Makiyama and Hidayat further in view of Burgdorf, Christoph “The anatomy of a Git commit” Thoughram Blog, Nov. 18, 2014, herein referred to as “Burgdorf”.
Regarding claim 12, the combination of Bonmassar '207, Bonmassar '999, Robert, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and does not teach but Burgdorf teaches:
wherein the obfuscation of the at least one signal includes hashing a commit identifier (ID) of a commit associated with the at least one signal (generates SHA-1 hashes, pg. 1).
Further, it would have been obvious at the time of filing to combine the analysis of source code with encryption, as taught by Bonmassar '207, Bonmassar '999, Robert, Tower, Makiyama and Hidayat, with the SHA-1 hashes, as taught by Burgdorf, because Burgdorf teaches the SHA-1 hashes are important in a distributed version control system to maintain integrity, pg. 1; see also MPEP 2143.I.G.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bonmassar '207, Bonmassar '999, Robert, further in view of "Java (programming language)" Wikipedia, as archived Mar. 17, 2017, herein referred to as "Java".
Regarding claim 24, the combination of Bonmassar '207, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the determining of the degree of experience comprises: performing two of more of the following: B) determining whether a particular function of a third party library associated with the commit is called, wherein the third party library is related to a corresponding technology; and in response to a determination that the particular function of the third party library associated with the commit is called, determining that a user has experience in the corresponding technology; (Bonmassar '207 teaches option B, determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]. That is, the code they have written is a function of a library (the coding language used) and is related to a technology (the coding language used)); 
However the combination of Bonmassar '207, Bonmassar '999, and Robert does not explicitly teach but Java does teach:
A) determining whether a library associated with the commit is related to a technological field, wherein the technological field comprises one or more of the following: computer vision, neural networks, and/or web applications; and in response to a determination that the library associated with the commit is related to the technological field, determining that a user has experience in the technological field; and/or C) determining whether code associated with the commit is similar to code from a public repository, wherein the code from the public repository is related to one or more of the following technologies: recurrent neural networks and/or 3D graphics; and in response to a determination that the code associated with the commit is similar to the code from the public repository, determining that a user has experience in the one or more of the following technologies (Java teaches option A, Java is a popular programming language for web applications, pg. 1 of PDF provided with this Office Action).  
That is, Bonmassar '207 teaches determining a person's knowledge of coding languages like Java, e.g. ¶¶[0065], [0069].  Java teaches Java is used for web applications, pg. 1 of PDF provided with this Office Action.  Thus the combination of Bonmassar '207, Bonmassar '999, Robert, and Java teaches determining the commit is related to web applications because Bonmassar '207 teaches analyzing code including Java and Java teaches Java is used for web applications.
Further, it would have been obvious at the time of filing to combine the skill determination of Bonmassar '207, Bonmassar '999, and Robert with Java's teaching that Java is a popular language for web applications because Bonmassar '207 explicitly suggests analyzing languages like Java to determine a user's experience, e.g. ¶¶[0065], [0069], and one of ordinary skill would have recognized this would likely include determining a user's experience with web applications, i.e. as taught by Java; see MPEP 2143.I.G.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bonmassar '207, Bonmassar '999, Robert, further in view of "Java ", further in view of Baker, Martin "Programming Languages for 3d simulation and games" Euclidean Space as archived Mar. 6, 2017, herein referred to as "Baker".
Regarding claim 25, the combination of Bonmassar '207, Bonmassar '999, and Robert teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the determining of the degree of experience comprises: performing two of more of the following: B) determining whether a particular function of a third party library associated with the commit is called, wherein the third party library is related to a corresponding technology; and in response to a determination that the particular function of the third party library associated with the commit is called, determining that a user has experience in the corresponding technology; (Bonmassar '207 teaches option B, determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074].  That is, the code they have written is a function of a library (the coding language used) and is related to a technology (the coding language used)); 
and C) determining whether code associated with the commit is similar to code from a public repository; and in response to a determination that the code associated with the commit is similar to the code from the public repository, determining that a user has experience in the one or more of the following technologies (crawls public code repositories, ¶[0080], to determine person’s knowledge of coding languages based on code they have written, e.g. ¶[0074])
However the combination of Bonmassar '207, Bonmassar '999, and Robert does not explicitly teach but Java does teach:
A) determining whether a library associated with the commit is related to a technological field, wherein the technological field comprises one or more of the following: computer vision, neural networks, and/or web applications; and in response to a determination that the library associated with the commit is related to the technological field, determining that a user has experience in the technological field; (Java teaches option A, Java is a popular programming language for web applications, pg. 1 of PDF provided with this Office Action).  
That is, Bonmassar '207 teaches determining a person's knowledge of coding languages like Java, e.g. ¶¶[0065], [0069].  Java teaches Java is used for web applications, pg. 1 of PDF provided with this Office Action.  Thus the combination of Bonmassar '207, Bonmassar '999, Robert, and Java teaches determining the commit is related to web applications because Bonmassar '207 teaches analyzing code including Java and Java teaches Java is used for web applications.
Further, it would have been obvious at the time of filing to combine the skill determination of Bonmassar '207, Bonmassar '999, and Robert with Java's teaching that Java is a popular language for web applications because Bonmassar '207 explicitly suggests analyzing languages like Java to determine a user's experience, e.g. ¶¶[0065], [0069], and one of ordinary skill would have recognized this would likely include determining a user's experience with web applications, i.e. as taught by Java; see MPEP 2143.I.G.
However the combination Bonmassar '207, Bonmassar '999, Robert, and Java does not teach but Baker does teach:
wherein the code from the public repository is related to one or more of the following technologies: recurrent neural networks and/or 3D graphics (Java3D is a Java extension for 3D simulations and games, pgs. 1-2 of PDF provided with this Office Action).
That is, Bonmassar '207 teaches determining a person's knowledge of coding languages like Java, e.g. ¶¶[0065], [0069].  Baker teaches Java by itself does not have built in support for displaying 3D, but the Java3D extension does, pg. 2 of PDF provided with this Office Action.  Thus the combination Bonmassar '207, Bonmassar '999, Robert, Java, and Baker teaches determining the commit is related to 3D graphics because analyzing Java code, as taught by Bonmasar '207, with the Java3D extension, as taught by Baker, would be determining experience in 3D graphics.
Further, it would have been obvious at the time of filing to combine the skill determination of Bonmassar '207, Bonmassar '999, Robert, and Java with Baker's discussion of Java3D because Baker explicitly suggests using Java3D because it is easier to learn, pg. 1 of PDF provided with this Office Action; see also MPEP 2143.I.G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally and alternatively, Examiner notes these limitations would have been obvious because they are aesthetic design changes, see MPEP 2144.04.I.  That is, these limitations are only directed to how the data is displayed and such limitations cannot be relied upon to patently distinguish the claims over prior art.
        2 See e.g. pg. 1 of PDF provided with Office Action dated Dec. 10, 2019 of Git homepage (stating Git is a distributed version control system).
        3 Additionally and alternatively, Examiner notes these limitations would have been obvious because they are aesthetic design changes, see MPEP 2144.04.I.  That is, these limitations are only directed to how the data is displayed and such limitations cannot be relied upon to patently distinguish the claims over prior art.
        4 Additionally and alternatively, Examiner notes these limitations would have been obvious because they are aesthetic design changes, see MPEP 2144.04.I.  That is, these limitations are only directed to how the data is displayed and such limitations cannot be relied upon to patently distinguish the claims over prior art.
        5 Additionally and alternatively, Examiner notes these limitations would have been obvious because they are aesthetic design changes, see MPEP 2144.04.I.  That is, these limitations are only directed to how the data is displayed and such limitations cannot be relied upon to patently distinguish the claims over prior art.
        6 Please note, the Specification describes obfuscating the signal to disassociate it as including encrypting the signal, ¶[0072] of the Specification as filed.